Per Curiam.

The defendant is entitled to compensation for his improvements, as he brings his case within the 2d section of the act of the 5th April, 1803. The act of the 7th April, 1806, granting the lot to one of the lessors of .the plaintiff, does not interfere with the provision in the act of 1808. It only vests the lot in Heet, as fully as if he had been the lawful heir of Blue ; and assuming him to be such heir, he is, nevertheless, bound by the former act, to pay for the improvements. The two acts can have full operation, without impairing the provisions of either.
Judgment for the plaintiff.